UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-26658 Pharmacyclics, Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 94-3148201 (IRS Employer Identification Number) 995 E. Arques Avenue Sunnyvale, CA 94085-4521 (Address of principal executive offices including zip code) (408) 774-0330 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file reports), and (2) has been subject to such filing requirements for the past 90 days: YesRNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T( 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files) YesRNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definition of "large accelerated filer” and “accelerated filer" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £Accelerated filer RNon-accelerated filer £Smaller reporting company£ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes £No R As of February 6, 2012, there were 68,808,352 shares of the registrant's Common Stock, par value $0.0001 per share, outstanding. 1 PHARMACYCLICS, INC. Form 10-Q Table of Contents PART I. Financial Information Page No. Item 1. Financial Statements (unaudited): Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 27 Item 4. Controls and Procedures 27 PARTII. Other Information Item 1. Legal Proceedings 28 Item1A. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. (Removed and Reserved) 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signatures 31 Exhibits Index 32 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1.Financial Statements PHARMACYCLICS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited; in thousands) December 31, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Accounts receivable 54 Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable - Deferred revenue – current portion Total current liabilities Deferred revenue – non-current portion - Deferred rent Total liabilities Commitments and contingencies (Note 6) Stockholders’ equity: Preferred stock, $0.0001 par value; 1,000,000 shares authorized at December 31 and June 30, 2011; no shares issued and outstanding - - Common stock, $0.0001 par value; 150,000,000 and 100,000,000 authorized at December 31 and June 30, 2011; shares issued and outstanding –68,732,939 and 67,915,865 at December 31 and June 30, 2011 7 7 Additional paid-in capital Accumulated other comprehensive loss (7 ) ) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents PHARMACYCLICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited; in thousands, except per share data) Three Months Ended December 31, Six Months Ended December 31, Revenues: License and milestone revenues $ Collaboration services revenues Total revenues Operating expenses: Research and development General and administrative Total operating expenses Income (loss) from operations ) ) Interest income 33 26 68 75 Interest expense and other income (expense), net ) - ) - Income (loss) before income taxes ) ) Income tax provision - - Net income (loss) $ $ ) $ $ ) Net income (loss) per share: Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Weighted average shares used to compute net income (loss) per share: Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents PHARMACYCLICS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited; in thousands) Six Months Ended December 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of premium/discount on marketable securities, net 85 Share-based compensation expense Loss on property and equipment 24 - Changes in assets and liabilities: Accounts receivable ) Prepaid expenses and other assets ) (3
